IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


JAMES D. SCHNELLER,                       : No. 141 MM 2017
                                          :
                     Petitioner           :
                                          :
                                          :
              v.                          :
                                          :
                                          :
HONORABLE THOMAS G. GAVIN,                :
COURT OF COMMON PLEAS OF                  :
CHESTER COUNTY,                           :
                                          :
                     Respondent           :


                                      ORDER



PER CURIAM

       AND NOW, this 19th day of October, 2017, the Complaint for Writ of Mandamus,

the Application to Supplement the Record and for an Order to File an Answer, and the

Application to Bifurcate and to Remand or Transfer in Part and for Writs of Mandamus

and Prohibition are DENIED. The Prothonotary is DIRECTED to strike the name of the

jurist from the caption.